Citation Nr: 1140470	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-12 924 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for Dependency and Indemnity Compensation, Survivor's Pension, and Accrued Benefits.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from April 1945 to March 1949 and from June 1949 to August 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2009 substantive appeal, the appellant requested a hearing before the Board sitting at the RO or alternatively sitting in Washington, D.C.  The appellant did not appear for a hearing as scheduled at the RO in March 2011 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2011).   


FINDINGS OF FACT

1.  The appellant and the Veteran married in April 1969 and divorced in 1975.  
The appellant and the Veteran remarried in May 1976 and divorced in February 1980.  There is no record of any subsequent marriages.  

2.  The appellant was not the lawful spouse of the Veteran at the time of his death in May 1989. 


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA survivor's benefits have not been met. 
38 U.S.C.A. §§ 101 (3), 103, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.205 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The Veteran served as a U.S. Army paratrooper and Special Forces soldier with combat service in Korea and Vietnam.  The Veteran was awarded the Silver Star Medal, Combat Infantryman's Badge, and other awards for service during World War II, Korea, and Vietnam.  He retired at the rank of Master Sergeant.  

The Veteran died in May 1989.  A Florida death certificate showed that the Veteran was widowed at the time of his death.  The Veteran had no service-connected disabilities or pending claims for benefits at the time of his death.  The appellant seeks benefits as the Veteran's unremarried surviving spouse. 

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (b).  Additional criteria applicable to a spouse who remarries are not applicable in this case because the appellant reported that she never remarried.  No other statutes or regulations, e.g., those governing "deemed valid marriages," are applicable in this case.  See 38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.52, 3.53, 3.54 (2011).

In May 1989, the appellant submitted a claim for Dependency and Indemnity Compensation, Survivor's Pension, and Accrued Benefits as the legal custodian of the Veteran's three children.  The appellant reported that she was divorced from the Veteran and had not lived continuously with the Veteran from the date of marriage to the date of death.  In a supporting statement, the appellant's representative at that time acknowledged that the appellant was not entitled to benefits because of the divorce.   In August 1989, the RO denied payment of a Survivor's Pension to the children because the family income exceeded the maximum pension rate.  In July 1997, the RO granted service-connection for the cause of the Veteran's death and granted the three children eligibility for Dependent Education benefits.  

The RO received the appellant's claim for benefits as the unremarried surviving spouse in January 2008.  The appellant reported that she was the Veteran's only wife, that they lived together continuously from the date of their marriage in 1969, and that their marriage ended at the time of his death in 1989.   However, in subsequent statements in May, September, and December 2008, the appellant reported that she divorced, remarried, and divorced the Veteran but maintained some family contact.  The appellant noted the reasons for the divorces and the interactions she and her children had with the Veteran for several years.  The appellant reported that the reason for the second divorce was the Veteran's federal tax "problems" and that his conduct after the divorced was influenced by the Veteran's posttraumatic stress disorder.  She also noted that the Veteran moved to another state and married another woman who died prior to the Veteran's death. 

The appellant submitted state marriage and divorce documents that appear to be valid and meet the requirements of 38 C.F.R. § 3.205 (2011).  The appellant and the Veteran married in April 1969 and divorced in 1975.  The appellant and the Veteran remarried in May 1976 and divorced in February 1980.  There is no record in the claims file of any subsequent marriages by the Veteran or the appellant although the death certificate listed the Veteran's marital status as widowed which implied that he was married and that his spouse was deceased.  

The Board concludes that the appellant is not eligible for benefits as an unremarried surviving spouse as a matter of law.  State records of marriage and divorce and the appellant's written statements show that the appellant and the Veteran were divorced under the laws of their state of residence in 1980 and did not remarry.  The Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts, and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The authority to award equitable relief under § 503(a) is committed to the discretion of the Secretary, and that the Board is without jurisdiction to consider that which is solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996). 

Where the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, the benefit of the doubt doctrine is inapplicable because the issue on appeal involves the appellant's status as a claimant.  See Rogers v. Derwinski, 2 Vet. App. 419, 422 1992); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Dependency and Indemnity Compensation, Survivor's Pension, and Accrued Benefits is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


